Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended independent claims 1, 14 and 19 to overcome the prior art rejections under 35 U.S.C. 103(a) under Martikkala in view of Alpman, further in view of Yoon.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable. Regarding independent claims 1, 14 and 19, patentability is indicated as existing, at least in part, with the claimed combination of elements and features of:
“at least one processor configured to: 
connect the first transmission circuit with the first feeding unit via the first switch circuit, 
connect the second reception circuit with the second feeding unit via the second switch circuit, 
transmit a signal to the one antenna via only the first transmission circuit and the first switch circuit, 
receive the transmitted signal from the one antenna via only the second reception circuit and the second switch circuit, and
based on the received signal, determine a state of at least a part of a signal path comprising only the first transmission circuit, the one antenna, and the second reception circuit, 
The pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845